PER CURIAM.
This is an appeal from a judgment for plaintiff in an action instituted to recover damages for breach of the implied warranty that goods purchased were of merchantable quality. Plaintiff, a wholesaler of wine, had purchased from defendant, a New York Corporation engaged in bottling, certain American Raisin Wine in bottles. There was evidence on the part of plaintiff that shortly after the purchase a considerable number of the bottles exploded in plaintiff’s warehouse or on the shelves of customers to whom they had been sold and that this was due to defective methods employed in the manufacture of the wine, the effect of which was to render it unsaleable. Plaintiff relied upon the implied warranty prescribed by Maryland Code Article 83, sec. 33(2), which provides: “(2) Where the goods are bought by description from a seller who deals in goods of that description (whether he be the grower or manufacturer or not), there is an implied warranty that the goods shall be of merchantable quality.” Evidence was offered by defendant to the effect that the wine was properly manufactured and that the explosions were due to the low alcoholic content of that character of wine and negligent handling by plaintiff. The questions involved were pure questions of fact; and, when viewed in the light most favorable to plaintiff, as it must be on defendant’s motion for directed verdict, the evidence was unquestionably sufficient to take the case to the jury. It was fairly submitted under a correct charge, to which defendant did not object or except; and the verdict of the jury thereon is conclusive. There was no error and the judgment appealed from will be affirmed.
AffirmeA